DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claim 3 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Claim 3 recites the limitation “wherein the polyurethane film material has a thickness ranging from approximately 0.025 to 1.00 millimeters”, however the specification does not define what “approximately 0.025 to 1.00 millimeters is as to what is considered as approximately “0.025 to 1.00” (e.g. is 0.024 or 1.01 considered to be part of the range of “approximately 0.025 to 1.00”?).
The term "approximately" in claim 6 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 6 recites the limitation “wherein the silicone gel adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters”, however the specification does not define what “approximately 0.025 to 0.2 millimeters is as to what is considered as approximately “0.025 to 0.2” (e.g. is 0.024 or 0.3 considered to be part of the range of “approximately 0.025 to 0.2”?).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Desai et al. (US 20170128042, May 11, 2017, hereinafter “Desai”).
Regarding claim 1, Desai discloses an ultrasound transducer interface pad (“ultrashields are provided for use with ultrasound probes, wherein the ultrashields have specialized layers to provide an uninterrupted pathway of acoustic conductance from the probe to the surface of the body throughout the procedure while introducing minimal to no attenuation of ultrasound wave transmission” Abstract), comprising: 
a first substrate layer having a first surface and a second surface (“couplant layer 32” Figs. 8, re-produced below with annotations, and corresponding description; also see Fig. 10 and corresponding description, see annotations of Fig. 8 below for first and second surface);

    PNG
    media_image1.png
    376
    452
    media_image1.png
    Greyscale

a hydrophilic layer formed on the first surface of the first substrate (“outer surface body contact layer 34” Figs. 8 and corresponding description; “body contact layer 34 is typically hydrophilic” [0085]), wherein the hydrophilic layer is configured to be hydrated to provide an acoustic coupling between the ultrasound transducer and a patient (“The outer surface body contact layer 34 has controlled openings, such as submicron or micron sized openings (e.g. 1 nm, 0.05 .mu.m to 2.0 .mu.m), which both assist in retention of couplant within the adjacent couplant layer 32 and allow a slow release of the couplant from the couplant layer 32 to the skin or body surface [...] The release of couplant creates an uninterrupted pathway of acoustic conductance from the probe 14 to the skin or body surface of the patient. In other words, the release of couplant to the body surface causes the body surface to be acoustically conductive with the ultrasound. In many instances, the couplant is water which is non-obtrusive to the patient and easily absorbed, evaporated or wiped away after the procedure.” [0085]); 
a second substrate layer having a third surface and a fourth surface (“probe contact layer 30” Fig. 8 and corresponding description, see annotations of Fig. 8, above for third and fourth surface); 
a first adhesive layer formed on the third surface of the second substrate and configured to adhere to the second surface of the first substrate layer (“the probe contact layer 30 includes an adhesive 31 to adhere the couplant layer 32 and/or the outer surface body contact layer 34 thereto.” [0062]; Examiner notes that above adhesive configuration is not shown above in annotated Fig. 8; also see [0092]); and 
a second adhesive layer formed on the fourth surface of the second substrate and configured to adhere to one of an operational portion of an ultrasound transducer or a patient (“adhesive 31’ ” see above annotated Fig. 8 and corresponding description; “The adhesive 31 allows the ultrashield 10 to be affixed to the probe 14” [0062]).

Regarding claim 2, Desai further discloses wherein at least one of the first substrate layer or the second substrate layer comprises a polyurethane film material (“the contact layer 30 is comprised of quartz or a polymer such as polyethylene, polyurethane, polypropylene, polyester, ethylene vinyl acetate, polyvinyl chloride, or the like.” [0061]).
Regarding claim 3, Desai further discloses, as best understood in light of the 35 USC 112(b) rejection stated above, wherein the polyurethane film material has a thickness ranging from approximately 0.025 to 1.00 millimeters (“the contact layer 30 has a thickness in the range of 0.010 [0.254 millimeters] to 0.060 inches, more particularly 0.030 [0.762 millimeters] to 0.060 inches. Similarly, in some embodiments, the contact layer 30 has a thickness of less than or equal to 0.060 inches, less than or equal to 0.050 inches, less than or equal to 0.040 inches, or less than or equal to 0.020 [0.508 millimeters] inches.” [0061]).
Regarding claim 9, Desai further discloses a release layer provided over the second adhesive layer, wherein the release layer is to be removed prior to adhering the second adhesive layer to the ultrasound transducer (“the ultrashield 10 is disposed between packaging layers 50a, 50b. The packaging layers 50a, 50b are sized and configured to encase the ultrashield 10. In most embodiments, the probe contact layer 30 has an adhesive 31 which adheres the probe contact layer to the packaging layer 50b. In some embodiments, when the packaging layer 50b is removed for use, the same adhesive 31 is then used to adhere the ultrashield 10 to the probe 14.” [0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Desai as applied to claim 1 above and further in view of Courtney et al. (US 2016/0022244, January 28, 2016, hereinafter “Courtney”).
Regarding claim 4, Desai discloses the limitations of claim 1 as stated above but fails to disclose wherein the hydrophilic layer comprises one of: an ultra-violet (UV) light or heat curable hydrophilic material.
However, Courtney teaches, in the same field of endeavor, an ultrasound transducer coated with a hydrophilic layer (hydrophilic coating 730, e.g. Fig. 15 and corresponding description, also see [0173]-[0174], [0195]). The hydrophilic layer comprises an ultra-violet (UV) light or heat curable hydrophilic material (“some example implementations, a hydrophilic coating may be a polymer based coating. Non-limiting examples of suitable coatings contain ingredients such as: polyethylene oxide, a poly acrylate base coat with a polyurethane top coat, polyurethane resin, polyhydroxyethyl methacrylate, and polyvinylpyrrolidone. Other examples of coatings include ceramic-based coatings, which mitigate the swell issues that may result from the use of polymeric coatings. Example ceramic-based coatings may contain alumina, titanium nitride, silver oxide, zirconia, zinc oxide, titanium dioxide, or copper oxide. Heat and UV are the two main curing techniques used for hydrophilic coatings, but others are available.” [0161]).
Therefore, because Desai and Courtney teach a hydrophilic layer that is used to enhance ultrasonic transmission by reducing acoustic impedance mismatch, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to substitute one type of hydrophilic layer for another to achieve the predictable result of enhancing .

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Desai as applied to claim 1 above and further in view of Berard-Andersen et al. (US 2015/0018686, January 15, 2015, hereinafter “Berard”).
Regarding claim 5, Desai discloses the limitations of claim 1 as stated above. Although Desai discloses the use of a silicone gel couplant (e.g. [0064]), Desai fails to disclose wherein at least one of the first adhesive layer or the second adhesive layer comprises a silicone gel adhesive coating.
However, Berard teaches, in the same field of endeavor, an adhesive layer that adheres to an ultrasound probe that comprises a silicone gel adhesive coating (“The tape may include a first adhesive surface for adhesion of the silicone gel to the skin and a second adhesive surface for adhesion of the silicone gel to the ultrasound probe. The first and second adhesive surfaces are preferably surfaces of the silicone gel. There may be two silicone gel layers respectively providing the first and second adhesive surfaces. Two similar silicone gel layers may be used, or alternatively the layers may be of different types with properties optimised for best adhesion to the probe and to the skin, respectively.” [0010]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Desai with wherein at least one of the first adhesive layer or the second adhesive layer comprises a silicone gel adhesive coating as taught by Berard in order to provide an adhesive layer with improved adhesion to typical ultrasound probe materials ([0008] of Berard). 
(“the adhesive 31 has a very fine thickness, such as 0.001 [0.0254 millimeters] to 0.005 inches [0.127 millimeters], more particularly 0.002 [0.0508 millimeters] to 0.003 [0.0762 millimeters] inches.” [0063]). Desai fails to disclose wherein the silicone adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters.
However, Berard further teaches, as best understood in light of the 35 USC 112(b) rejection stated above, wherein the silicone adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters (“The thickness of the tape may be in the range 100 to 500 .mu.m, for example” [0014]; also see “For the above Silbione.TM. adhesives Bluestar Silicones use a test with a steel probe and an adhesive layer thickness of 0.25 mm” [0015]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Desai with wherein the silicone adhesive coating has a thickness ranging from approximately 0.025 to 0.2 millimeters as taught by Berard in order to provide an adhesive layer with improved adhesion to typical ultrasound probe materials ([0008] of Berard). 
Regarding claim 7, Desai modified by Berard discloses the limitations of claim 6 as stated above but does not explicitly teach wherein the silicone gel adhesive coating has a coat weight in a range of 100 to 200 grams per square meter (gsm). However, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silicone gel adhesive coating taught by Desai in view of the teachings of Berard to have a coat weight in a range of 100 to 200 gsm, because Applicant 
Regarding claim 8, Desai modified by Berard discloses the limitations of claim 5 as stated above, particularly regarding the second adhesive layer comprising the silicone gel adhesive coating. Desai further discloses wherein the first adhesive layer comprises an acrylic or synthetic rubber-based adhesive material, wherein the acrylic or synthetic rubber-based adhesive material exhibits a higher removal force than the silicone gel adhesive coating (“Example adhesives 31 include epoxy, polyurethane, cyanoacrylate and acrylic polymers, to name a few.” [0063], Examiner notes that acrylic based adhesive material inherently exhibits a higher removal force than silicone gel adhesive coating as disclosed by Applicant in at least paragraphs [0017]-[0018] of the pre-grant publication of the instant application). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793